Title: To Thomas Jefferson from James Monroe, 3 March 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. March 3. 1794.

The avidity with which I knew you sought retirement and peace, undisturbed by political occurrences, with the further consideration that no event of any importance had taken place since you left us, prevented my trespassing on you sooner. I am perfectly satisfied you will find in that retirement a contentment and tranquility not to be hoped for in publick life. And yours will be the greater, because you carry to it, notwithstanding the important and even turbulent scenes you have passed thro’, not only the approbation of your own heart, and of your countrymen generally, but the silence and of course the constrained approbation of your enemies. I look forward with pleasure to the period, and it shall be no distant one, when I shall occupy as your neighbour the adjoining farm. To this end all my plans will hereafter have an undeviating reference, and I consider the death of Mrs. Monroe’s father, an event lately taken place, lessening her attachment to this quarter of our country, as calculated to precipitate it.
You were aware of the motive in commencing the session by some act, connected with the present state of our affairs, founded on the publick sentiment, and which should at the same time vindicate our rights and interests, and likewise shun all possible pretext for war, on the part of the power it was meant to affect. And that the propositions introduc’d by Mr. Madison were thought best calculated to accomplish this object. Of their fate so far he says he will inform you, so that I need only add on that subject, that whether they succeed or not, they will certainly tend to open the eyes of the Eastern people respecting the conduct of their representatives as well as of the motive for it. Information is all they want: An opposition to our carrying trade by their own members, will affect them, in such a manner, they will all know the fact, and understand the motive. I therefore hope for the best effects from the discussion of these propositions, and think symtoms to the Eastward authorize the expectation it will be verified.
On friday last the Senate 14. to 12. declared that Mr. Gallatin had not been 9. years a citizen of the U. States when elected and that his seat was vacant. Upon this occasion Mr. H. of N. C. left us which prevented a division, and a decision from the chair; we have reason to beleive that decision would have been with us, from what has since transpired, upon the principle, his vote should not displace the sitting member. Morris had intimated in the beginning he should take no part in the question, but finding that Langdon was with us, and the question would probably  depend on his vote just before the vote was taken he rose and apologised for the necessity he was under from scruples of conscience (being convinc’d he had no right to his seat) to vote his colleague out. It appeared he had been near 14. years a resident, 3. years in Mass: where he was a professor of Harvard College, and where there is no citizen law, and inhabitance makes citizenship, by the constitution of that state. In opposition to which it was contended that the Englh. alien laws were in force there and that it was the practice of the State to pass special acts of naturalization for foreigners. That “inhabitant” means native or person so naturalized, and that the Confn. (4th. article) could not make an inhabitant tho’ for 50 years in that state, not born nor naturalized there, a citizen in another imigrating there. The opposit of this doctrine was urged in both instances, and in particular in the first, that special acts of naturalization might be intended to dispense with residence, or as favors, and at best could not controul the constn. of the State which was paramount and a rule to us. He had not taken the oath of fidelity 9. years when elected nor when he took his seat.
About 3 weeks past a resolve passed the Senate by a majority of one for requesting the President to lay before the Senate the correspondence of Gr. Morris, with our Ex: and with that of France also. Two days past he laid before us a voluminous correspondence, stating “that he had omitted such parts as in his judgment ought not to be communicated.” It has not yet been taken up. The opinion however of many is that his discretion should extend to time only—but this assumes the controul over the whole subject and in all respects. The removal of Mr. G., if it would have been proper in any event to discuss this point (considering the Senate a branch of the legislature) will I presume prevent it.
About a week past the question for opening the doors of the Senate was taken. By the 1st. vote it was rejected 14. to 13. Bradley of Verm: finding he could carry it moved to reconsider, which gained us immediately three others, and upon the final vote the opposition was reduc’d to 8. or 9. only: Ellsworth &ca voting for it, to take effect next session.
The Indian Treaty formed by Putnam after lengthy discussion was rejected. The arrival of Mr. Fauchet has removed Mr. Genet who is still here and I believe under some difficulty how to shape his course, on which head nothing final has transpired. Fauchet was received with the most profound attention by the party heretofore opposed to his country and her cause. Tis probable they might hope the fate of his predecessor would warn him to shun not only his errors but likewise the friends of France, upon the idea they were the friends of Mr. Genet. But this calculation cannot be verified. He must soon find that the republican party here are the only friends of that cause in his own country, and that  it was owing to a zeal for that cause and a belief the man was honest, that his errors were in any degree tolerated by them. As yet the conduct of Fauchet appears to be reserved and prudent, and tis to be hoped he will finally take a course correspondent with what the interest of his country may require. We are well. Mrs. M. was called about three weeks past by the illness of Mr. Kortright to N. Yk. where she still is: I hope for her return in a few days. With great respect & esteem I am dear Sir sincerely yr. friend & servant

Jas. Monroe

